IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Michael R. Murray,                          )                    OPINION
                                            )
      Petitioner,                           )            Case No. 20100580‐CA
                                            )
v.                                          )
                                            )                  FILED
Labor Commission; Parks and                 )              (February 2, 2012)
Recreation; and Workers’ Compensation       )
Fund,                                       )               2012 UT App 33
                                            )
      Respondents.                          )

                                           ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:   Benjamin T. Davis, Salt Lake City, for Petitioner
             Jamison D. Ashby, Sandy, for Respondents

                                           ‐‐‐‐‐

Before Judges McHugh, Voros, and Roth.

VOROS, Associate Presiding Judge:

¶1     Petitioner Michael R. Murray seeks review of a decision of the Appeals Board of
the Labor Commission (the Board) denying his workers’ compensation claim due to a
lack of legal causation. We decline Murray’s invitation to set aside the Board’s decision.


                                    BACKGROUND

¶2     Murray was working as a park ranger for Utah State Parks and Recreation on
July 13, 2008. Murray’s claim for compensation arises from an incident that occurred
while he was preparing to go on boating patrol at Red Fleet State Park that day. The
patrol boat was tied near the end of a dock that extended thirty‐five to forty feet into the
water. While standing in the patrol boat, Murray untied the boat at the bow, then
moved to the stern to undo the lock that secured the remaining cable. Murray bent over
the edge of the boat at a thirty‐five‐ to forty‐degree angle, holding the cable and lock in
his left hand and entering the combination with his right. While Murray was in this
position, an unexpected five‐ to six‐inch wave rocked the boat, knocking Murray off
balance. To steady himself, Murray adjusted his right foot, brought his right arm to the
edge of the boat, and twisted his body. Murray was wearing a fifteen‐pound service
belt and one‐pound life jacket at the time. Murray felt pain in his back when he tried to
steady himself; the pain increased over the next two to three hours, causing Murray to
leave work early. As the pain grew over the next several days, Murray sought medical
attention.

¶3      On September 29, 2008, Murray filed a claim with the Labor Commission (the
Commission). The Administrative Law Judge (the ALJ) concluded that Murray had an
asymptomatic preexisting condition, “which was aggravated by the industrial
accident.” While the ALJ found medical causation, she concluded that Murray had not
satisfied the higher standard of legal causation required when preexisting conditions
are involved:

              While the wave that came up while the Petitioner was in the
              boat was unexpected, the evidence does not show that this
              caused the Petitioner to go through any unusual exertions.
              He lost his balance a little but did not drop the lock or fall
              and was able to steady himself easily.

¶4      Murray petitioned the Board to review the decision of the ALJ. The Board
affirmed, explaining that “simply losing and regaining one’s balance while bending
over slightly, even if unexpected, is not an unusual or extraordinary exertion.” Murray
filed a timely petition for review in this court.


                         ISSUE AND STANDARD OF REVIEW

¶5      Murray contends that the Board erred in concluding that the work accident was
not the legal cause of his back injury. Determining legal causation requires the Board
first to determine the underlying facts of an incident, and second to apply the law to the




20100580‐CA                                  2
facts to determine whether the test for legal causation is satisfied. See Price River Coal
Co. v. Industrial Comm’n, 731 P.2d 1079, 1082 (Utah 1986). As discussed below, the
parties dispute the appropriate standard of review for an agency’s application of the
law.


                                        ANALYSIS

¶6      “The Workers’ Compensation Act was enacted to provide economic protection
for employees who sustain injuries arising out of their employment, therefore
‘alleviat[ing] hardship upon workers and their families.’” Drake v. Industrial Comm’n,
939 P.2d 177, 182 (Utah 1997) (alteration in original) (quoting Baker v. Industrial Comm’n,
17 Utah 2d 141, 405 P.2d 613, 614 (1965)). The Act limits compensation to employees
who are “injured . . . by accident arising out of and in the course of the employee’s
employment.” See Utah Code Ann. § 34A‐2‐401(1) (2011).1 The Act is to be construed
liberally, resolving any doubt as to an employee’s right to compensation in favor of the
employee. See Chandler v. Industrial Comm’n, 55 Utah 213, 184 P. 1020, 1021–22 (1919);
see also Salt Lake City Corp. v. Labor Comm’n, 2007 UT 4, ¶ 16, 153 P.3d 179.

¶7      Limiting compensation to accidents “arising out of and in the course of . . .
employment,” see Utah Code Ann. § 34A‐2‐401(1), requires the party seeking
compensation to prove both an “accident” and “a causal connection between the injury
and the employment.” Allen v. Industrial Comm’n, 729 P.2d 15, 18 (Utah 1986). In this
context, causation is a two‐fold concept encompassing both medical causation and legal
causation. See id. at 25. The supreme court held in Allen v. Industrial Commission, 729
P.2d 15 (Utah 1986), that a higher standard of legal causation is required when an
employee has a preexisting condition and the injury involves an “internal failure.” See
id. at 23, 25–26. In such cases, the employee must show that the injury involved
exertions or employment conditions that are “unusual or extraordinary” when
compared to “normal, everyday life” (the Allen test). See id. at 25–26.




       1
       Except where noted, we cite the current version of the Utah Code for the
reader’s convenience because the relevant portions have not changed since the events
underlying Murray’s petition occurred.




20100580‐CA                                   3
¶8     The parties do not dispute that an accident occurred, that Murray had a
preexisting condition, or that the Board properly found medical causation. The only
issue before this court is whether the heightened test for legal causation was satisfied.

                                  I. Standard of Review

¶9      The parties dispute the appropriate standard of review. Respondents contend
that the appropriate standard for reviewing an agency’s application of the law to the
facts is abuse of discretion, reviewing for reasonableness and rationality. See Utah Auto
Auction v. Labor Comm’n, 2008 UT App 293, ¶ 8, 191 P.3d 1252 (“Whether the
Commission erroneously applied the Allen test is a mixed question of law and fact
reviewed for reasonableness and rationality.” (citation and internal quotation marks
omitted)). Murray contends that the reasonableness and rationality standard has been
displaced by Esquivel v. Labor Commission, 2000 UT 66, 7 P.3d 777, and Drake v. Industrial
Commission, 939 P.2d 177 (Utah 1997), and that the court of appeals, in applying the
reasonableness and rationality test after Drake and Esquivel, has “stubbornly or
ignorantly continued to make decisions under the wrong standard.”

A. The Utah Administrative Procedures Act

¶10 “Prior to the adoption of the Utah Administrative Procedure[s] Act [UAPA], the
Utah courts developed three levels of review in connection with agency action.” Morton
Int’l, Inc. v. Utah State Tax Comm’n, 814 P.2d 581, 585 (Utah 1991), superseded by statute
with regard to the Utah State Tax Commission, Utah Code Ann. § 59‐1‐610 (Supp. 1993), as
recognized in 49th St. Galleria v. Tax Comm’n, 860 P.2d 996, 999 (Utah Ct. App. 1993). The
appropriate standard of review depended upon whether the court was reviewing a
question of general law, a question of agency‐specific law, a question of fact, or a mixed
question of law and fact. See Utah Dep’t of Admin. Servs. v. Public Serv. Comm’n, 658 P.2d
601, 606–12 (Utah 1983). Questions of general law were reviewed for correctness. See
id. at 608. Questions of fact were reviewed for “evidence of any substance whatever.”
See id. at 608–09 (citation and internal quotation marks omitted). And questions of
agency‐specific law and mixed questions of law and fact—or questions involving the
application of the law to the facts—involved an intermediate standard of review. See id.
at 610–11. Under this intermediate standard, an agency’s decisions were “entitled to
weight, but . . . subject to judicial review to assure that they [fell] within the limits of
reasonableness or rationality.” Id. at 610.




20100580‐CA                                  4
¶11 UAPA provided a new framework for determining the standard of review. See
Morton Int’l, 814 P.2d at 583–84; Columbia HCA v. Labor Comm’n, 2011 UT App 210, ¶ 8,
258 P.3d 640 (mem.) (“The Utah Administrative Procedures Act (UAPA) determines the
standard of review for a formal adjudicative hearing.”). For judicial review of formal
administrative proceedings, UAPA authorizes courts to grant relief only if “a person
seeking judicial review has been substantially prejudiced” by certain agency actions,
including misinterpreting or misapplying the law:

              The appellate court shall grant relief only if, on the basis of
              the agency’s record, it determines that a person seeking
              judicial review has been substantially prejudiced by any of
              the following:
              ....
                      (d) the agency has erroneously interpreted or applied
              the law; [or]
              ....
                      (h) the agency action is:
                             (i) an abuse of the discretion delegated
                      to the agency by statute;
                             (ii) contrary to a rule of the agency;
                             (iii) contrary to the agency’s prior
                      practice, unless the agency justifies the
                      inconsistency by giving facts and reasons that
                      demonstrate a fair and rational basis for the
                      inconsistency; or
                             (iv) otherwise arbitrary or capricious.

Utah Code Ann. § 63G‐4‐403(4) (2011). The supreme court has held that the several
grounds for judicial relief set forth in what is now section 63G‐4‐403(4) necessarily
“incorporate[] standards that appellate courts are to employ when reviewing allegations
of agency error.” See Morton Int’l, 814 P.2d at 584. However, case law discussing pre‐
UAPA standards of review was only displaced to the extent that it was inconsistent
with UAPA. See id. at 585–89.

¶12 Interpreting the UAPA provision authorizing relief when “the agency has
erroneously interpreted or applied the law,” see Utah Code Ann. § 63G‐4‐403(4)(d), the
supreme court has held that questions of law and mixed questions of law and fact are
generally reviewed for correctness, granting no deference to the agency. See Morton




20100580‐CA                                  5
Int’l, 814 P.2d at 587–88 (“[T]he term ‘erroneous’ . . . connotes a correction‐of‐error
standard . . . .”); see also Esquivel, 2000 UT 66, ¶ 14. However, under the case law, “[a]n
exception to this general rule exists if the legislature has either explicitly or implicitly
granted discretion to the agency” to interpret or apply the law. Esquivel, 2000 UT 66,
¶ 14; see also Morton Int’l, 814 P.2d at 584. When the statute delegates discretion to the
agency, the court reviews the agency action under Utah Code section 63G‐4‐403(4)(h)(i),
which authorizes relief when agency action constitutes “an abuse of the discretion
delegated to the agency by statute.” See id. § 63G‐4‐403(4)(h)(i); see also Martinez v.
Media‐Paymaster Plus/Church of Jesus Christ of Latter‐day Saints, 2007 UT 42, ¶¶ 24–25, 164
P.3d 384 (“[A]gency actions are reviewed for abuse of discretion when there is an
express or implied delegation within the statute.”); King v. Industrial Comm’n, 850 P.2d
1281, 1291 (Utah Ct. App. 1993).

¶13 When reviewing agency action for an abuse of discretion, the supreme court has
applied a test of reasonableness. See LPI Servs. v. McGee, 2009 UT 41, ¶ 7, 215 P.3d 135
(“[W]here the legislature has granted discretion to an agency to interpret the statutory
provision at issue, we will affirm the agency’s interpretation if it is reasonable.”); see also
Westside Dixon Assocs., LLC v. Utah Power & Light Co./Pacificorp, 2002 UT 31, ¶ 7, 44 P.3d
775 (describing intermediate review of an agency action that is “contrary to a rule of the
agency,” see Utah Code Ann. § 63G‐4‐403(4)(h)(ii), as a review for reasonableness and
rationality). This court has applied the abuse of discretion standard using the pre‐
UAPA terms for intermediate review, “reasonableness and rationality.” See, e.g., Smith’s
Food & Drug, Inc. v. Labor Comm’n, 2011 UT App 67, ¶ 6, 250 P.3d 1008, cert. denied, 255
P.3d 684 (Utah 2011) (“[W]e must uphold the Commission’s determination . . . unless
the determination exceeds the bounds of reasonableness and rationality so as to
constitute an abuse of discretion . . . .” (omissions in original) (citation and internal
quotation marks omitted)).

B. Discretion to Apply the Law

¶14 Applying the foregoing UAPA framework, this court has held that the
Legislature granted the Labor Commission discretion to apply the law to the cases
before it. Murray argues that this “poisonous ruling” is inconsistent with Esquivel v.
Labor Commission, 2000 UT 66, 7 P.3d 777. Furthermore, he alleges that court of appeals
precedent on this issue is inconsistent. We reaffirm our prior holdings that the
Commission has discretion to apply the law.




20100580‐CA                                   6
¶15 The Labor Commission Act directs the Commission to apply the law to the cases
coming before it:

              The commission has the duty and the full power,
              jurisdiction, and authority to determine the facts and apply
              the law in this chapter or any other title or chapter it
              administers.

Utah Code Ann. § 34A‐1‐301 (2011). We have repeatedly held that the directive to
apply the law in workers’ compensation cases constitutes an express grant of authority
within the meaning of UAPA case law and have thus reviewed Commission decisions
for reasonableness and rationality. See Hunting v. Labor Comm’n, 2012 UT App 14, ¶ 12,
‐‐‐ P.3d ‐‐‐; Smith’s Food & Drug, Inc., 2011 UT App 67, ¶ 6; Salt Lake Cnty. v. Labor
Comm’n, 2009 UT App 112, ¶ 10, 208 P.3d 1087; Hymas v. Labor Comm’n, 2008 UT App
471, ¶ 5, 200 P.3d 218; Rowsell v. Labor Comm’n, 2008 UT App 187, ¶ 8, 186 P.3d 968;
Acosta v. Labor Comm’n, 2002 UT App 67, ¶ 11, 44 P.3d 819; McKesson Corp. v. Labor
Comm’n, 2002 UT App 10, ¶¶ 11, 13, 25, 41 P.3d 468; Ae Clevite v. Labor Comm’n, 2000 UT
App 35, ¶¶ 6–7, 996 P.2d 1072; Schreiber v. Labor Comm’n, 1999 UT App 376U, para. 3
(mem.); Johnson Bros. Constr. v. Labor Comm’n, 967 P.2d 1258, 1259 (Utah Ct. App. 1998);
Osman Home Improvement v. Industrial Comm’n, 958 P.2d 240, 242–43 (Utah Ct. App.
1998); Caporoz v. Labor Comm’n, 945 P.2d 141, 143 (Utah Ct. App. 1997).

¶16 Our analysis of section 34A‐1‐301 supports the approach of these cases. The
Labor Commission Act gives the Commission not only “the full power, jurisdiction, and
authority to . . . apply the law,” but also the “duty” to do so. See Utah Code Ann.
§ 34A‐1‐301. The statute explicitly extends this duty and power not only to “this
chapter”—the Labor Commission Act—but also to “any other title or chapter [the
Commission] administers,” id., which includes the Workers’ Compensation Act, see id.
§ 34A‐1‐103(1). See also Esquivel, 2000 UT 66, ¶ 16 (stating that a grant of discretion must
“concern[] the language in question” (citation and internal quotation marks omitted)).
Because the plain language of the statute directs the Commission to apply the Workers’
Compensation Act, we interpret section 34A‐1‐301 as a legislative grant of discretion.
See generally King, 850 P.2d at 1291 (“[A] statute directing the agency to interpret or
apply specific statutory language should be interpreted as an explicit grant of
discretion.”).

¶17 Our interpretation of section 34A‐1‐301 is reinforced by the history of the
provision. Before 1994, the Labor Commission Act stated, “It shall be the duty of the




20100580‐CA                                  7
commission, and it shall have full power, jurisdiction, and authority to” establish
employment agencies, set standards, enforce orders, publish information, and so forth.
See Utah Code Ann. § 35‐1‐16(1) (1988). The Legislature amended the statute in 1994 to
authorize and direct the Commission to apply the law: “The commission has the duty
and the full power, jurisdiction, and authority to determine the facts and apply the law in
this or any other title or chapter that it administers and to” establish employment
agencies, set standards, enforce orders, publish information, and so forth. See id. (1994)
(emphasis added); Industrial Commission Authority Act, ch. 207, § 1, 1994 Utah Laws
972 (amending the Labor Commission Act effective May 2, 1994). In 1996, the
Legislature amended the statute again, separating the reference to applying the law
from the other general authorizing provisions—such as setting standards and enforcing
orders—and placing it in the part of the chapter dealing with adjudicative proceedings,
where it now appears. See Utah Code Ann. § 34A‐1‐301 & amend. notes (1997) (current
version at id. (2011)); Department of Workforce Services Act, ch. 240, §§ 181, 376, 1996
Utah Laws 969, 1076 (renumbering and amending the provision in question effective
July 1, 1997).

¶18 In arguing that our case law is inconsistent, Murray points to a number of cases
where this court has held that the Commission does not have discretion to apply the
law. However, most of these cases were decided before the 1994 statutory amendment
expressly bestowed this power on the Commission. See Walls v. Industrial Comm’n, 857
P.2d 964, 966–67 (Utah Ct. App. 1993) (pre‐amendment case finding no grant of
discretion to the Commission); Employers’ Reinsurance Fund v. Industrial Comm’n, 856
P.2d 648, 655 (Utah Ct. App. 1993) (Billings, P.J., and Russon, J., concurring in result)
(same); King v. Industrial Comm’n, 850 P.2d 1281, 1291–92 (Utah Ct. App. 1993) (same);
Stokes v. Board of Review of Indus. Comm’n, 832 P.2d 56, 58–59 (Utah Ct. App. 1992)
(same); Cross v. Board of Review of Indus. Comm’n, 824 P.2d 1202, 1204 (Utah Ct. App.
1992) (same); see also Smallwood v. Board of Review of Indus. Comm’n, 841 P.2d 716, 718–19
(Utah Ct. App. 1992) (applying correction‐of‐error standard without discussing
discretion).2




       2
        In Commercial Carriers v. Industrial Commission, 888 P.2d 707 (Utah Ct. App.
1994), the court followed the pre‐amendment line of cases. See id. at 710. Although the
case was decided after the amendment went into effect, the court did not address the
amendment and it is not clear which version of the Labor Commission Act was in force
when the Commission initially decided the case.




20100580‐CA                                  8
¶19 A few cases decided after the 1994 amendment follow the pre‐amendment line of
cases in finding no grant of discretion. Yet these cases generally address discretion to
interpret the law rather than discretion to apply it. See Wood v. Labor Comm’n, 2005 UT
App 490, ¶¶ 6–7, 128 P.3d 41 (stating that the Commission had no discretion to interpret
or apply the law under the Utah Occupational Disease Act, but reviewing only the
Commission’s interpretation of the act); Helf v. Industrial Comm’n, 901 P.2d 1024,
1025–26 (Utah Ct. App. 1995) (finding no discretion to interpret the law but reviewing
application of the law for reasonableness and rationality). The few post‐1994
amendment cases that apply a correction‐of‐error standard to the Commission’s
application of the law do not address the language of the Labor Commission Act. See
Buczynski v. Industrial Comm’n, 934 P.2d 1169, 1172 (Utah Ct. App. 1997) (following the
standard of review set forth in pre‐amendment cases without any discussion of
Commission discretion); Crapo v. Industrial Comm’n, 922 P.2d 39, 41 (Utah Ct. App. 1996)
(finding no discretion to apply the law under the Workers’ Compensation Act, but not
addressing the impact of the Labor Commission Act on the analysis). In light of the
silence of these cases as to the Labor Commission Act, we previously have held on this
very issue that we are “not bound, under principles of horizontal stare decisis, to apply
the less deferential correction‐of‐error standard.” See Caporoz, 945 P.2d at 143 (citing
State v. Menzies, 889 P.2d 393, 399 n.3 (Utah 1994)); see also Osman Home Improvement, 958
P.2d at 242–43 (discussing the significance of Caporoz as the first case to consider the
impact of the 1994 amendment on a UAPA analysis).

¶20 Murray argues that our reading of the Labor Commission Act is inconsistent
with Esquivel v. Labor Commission, 2000 UT 66, 7 P.3d 777. We disagree. In Esquivel, the
supreme court reviewed section 34A‐1‐301 to determine whether it granted the
Commission discretion to interpret the law. See id. ¶¶ 12–18. The court held that
section 34A‐1‐301 did not provide “a general grant of discretion to the Labor
Commission for statutory interpretation.” Id. ¶ 18 (emphasis added); see also LPI Servs. v.
McGee, 2009 UT 41, ¶ 10, 215 P.3d 135 (noting absence of explicit Commission discretion
to interpret a particular provision of Workers’ Compensation Act). Yet this limitation on
the Commission’s discretion to interpret the law does not extend to its discretion to apply
the law. See Esquivel, 2000 UT 66, ¶¶ 17–18 (framing discussion in terms of
interpretation). In Martinez v. Media‐Paymaster Plus/Church of Jesus Christ of Latter‐day
Saints, 2007 UT 42, 164 P.3d 384, the supreme court rejected an argument that a
particular provision of the Workers’ Compensation Act granted the Commission
discretion to interpret the law. See id. ¶¶ 41–42. The court held that the provision in
question granted the Commission authority only to apply the law, noting that this




20100580‐CA                                  9
conclusion was “consistent with the legislature’s more general delegation of authority
to the Commission found in Utah Code section 34A‐1‐301.” Id. ¶¶ 42–43.

¶21 Murray has not convinced us to overturn our extensive—and largely
consistent—precedent on the issue. Given the language of the Labor Commission Act
and the clear weight of this court’s precedent, we reaffirm that section 34A‐1‐301
explicitly gives the Commission discretion to apply the law to the cases before it,
including those involving the Workers’ Compensation Act and the “arising out of”
provision of section 34A‐2‐401(1).

C. Drake v. Industrial Commission

¶22 Murray next argues that Drake v. Industrial Commission, 939 P.2d 177 (Utah 1997),
displaced the UAPA framework. We do not read Drake so broadly.

¶23 Drake involved a challenge to the Labor Commission’s application of the “special
errand” rule in a workers’ compensation case to determine whether a car accident arose
“out of and in the course of” employment within the meaning of what is now Utah
Code section 34A‐2‐401. See Drake, 939 P.2d at 180. The supreme court’s standard of
review analysis did not focus on UAPA. Instead, drawing on criminal cases, the court
stated that an “agency’s application of the law to the facts may, depending on the issue,
be reviewed by an appellate court with varying degrees of strictness, falling anywhere
between a review for ‘correctness’ and a broad ‘abuse of discretion’ standard.” Id. at
181 (citation and internal quotation marks omitted). The court turned to State v. Pena,
869 P.2d 932 (Utah 1994), to determine the degree of deference it would apply in Drake.
See Drake, 939 P.2d at 181–82. To determine the standard of review for a trial court’s
application of the law in criminal cases, a Pena analysis involves a balancing of the
factual complexity of the legal standard at issue, the reliance of the legal standard on
facts observed by the fact finder, and other policy considerations. See State v. Levin, 2006
UT 50, ¶ 25, 144 P.3d 1096 (announcing a modification of the Pena analysis).

¶24 Therefore, in Drake, the court relied on the “highly fact‐sensitive” nature of
“special errand” cases, the court’s sparse precedent on the issue, and the policy of
ensuring a liberal construction of the Workers’ Compensation Act. See Drake, 939 P.2d
at 181–82. In light of these factors, the court concluded that the “special errand” rule
“‘conveys a measure of discretion to [the Commission] when applying that standard to
a given set of facts.’” Id. at 182 (quoting Pena, 869 P.2d at 939). Whether this measure
was a millimeter or a mile was left unstated. The court simply said that it was




20100580‐CA                                 10
“disposed to give heightened deference to the Commission” while exercising “some
scrutiny.” See id. Murray thus argues that Drake requires a Pena analysis to determine
the standard of review for an agency’s application of the law.

¶25 We do not believe that Drake intended to displace the supreme court’s
considered and significant precedent on UAPA standards of review. See Osman Home
Improvement v. Industrial Comm’n, 958 P.2d 240, 243 n.4 (Utah Ct. App. 1998) (“[N]othing
in Drake indicates an intention by the court to displace its own precedent on [the
standard of review when a statute explicitly grants an agency discretion] . . . .”). Nor do
we believe that Drake requires the application of a Pena analysis to determine the
standard of review for formal administrative proceedings. In Westside Dixon Associates,
LLC v. Utah Power & Light Co./Pacificorp, 2002 UT 31, 44 P.3d 775, the supreme court
disclaimed any relevance that Drake might have to UAPA standard‐of‐review cases:
“We note that all parties to this petition cite Drake v. Industrial Comm’n, 939 P.2d 177
(Utah 1997), regarding appropriate agency standards of review. We note that Drake was
not a UAPA case, an observation that applies to State v. Pena, 869 P.2d 932 (Utah 1994),
as well.” Westside Dixon, 2002 UT 31, ¶ 8 n.1. We understand Westside Dixon as a retreat
from any implication in Drake that Pena should replace the supreme court’s ordinary
standards of review governing UAPA cases.3

¶26 Nevertheless, we agree that Drake’s emphasis on liberally construing the
Workers’ Compensation Act in favor of coverage remains relevant. Although we have
occasionally failed to expressly consider this policy, see, e.g., Acosta v. Labor Comm’n,
2002 UT App 67, 44 P.3d 819, we believe Drake and other cases require us to do so when
reviewing the Commission’s application of the Workers’ Compensation Act. Cf. Utah
Dep’t of Admin. Servs. v. Public Serv. Comm’n, 658 P.2d 601, 611 (Utah 1983)
(“[R]easonableness must be determined with reference to the specific terms of the
underlying legislation, interpreted in light of its evident purpose as revealed in the
legislative history and in light of the public policy sought to be served.”).


       3
        Notwithstanding the explicit statement in Westside Dixon, the supreme court
appears to have later applied Drake’s “conditionally deferential standard of review” in
Salt Lake City Corp. v. Labor Commission, 2007 UT 4, 153 P.3d 179. See Salt Lake City Corp.,
2007 UT 4, ¶ 15 (addressing the going‐and‐coming rule, a “cousin” of the special errand
rule addressed in Drake). However, in Salt Lake City Corp., the court did not cite to
Westside Dixon or discuss Westside Dixon’s gloss on Drake. We therefore do not
understand the supreme court to have jettisoned Westside Dixon on this point.




20100580‐CA                                  11
¶27 In sum, because the Legislature has expressly granted the Commission discretion
to apply the law, we review the Commission’s application of the legal causation test for
an abuse of discretion, applying a test of reasonableness and rationality. In determining
whether the Commission’s application of the law is reasonable, we must “look closely
to assure ourselves that the Commission has liberally construed and applied the
[Workers’ Compensation] Act to provide coverage and has resolved any doubt
respecting the right to compensation in favor of an injured employee.” See Salt Lake City
Corp. v. Labor Comm’n, 2007 UT 4, ¶ 16, 153 P.3d 179.

                                   II. Legal Causation

¶28 “The language ‘arising out of [and] in the course of . . . employment’ found in
[Utah Code section 34A‐2‐401(1)] was apparently intended to ensure that compensation
is only awarded where there is a sufficient causal connection between the disability and
the working conditions.” Allen v. Industrial Comm’n, 729 P.2d 15, 24–25 (Utah 1986). To
establish causation, a claimant must prove both medical causation and legal causation.
Id. at 25. “This requirement of causation is necessary to prevent an employer from
becoming the insurer of all its employees for injuries which just coincidentally happen
at work without any connection with work conditions or activity.” Specialty Cabinet Co.
v. Montoya, 734 P.2d 437, 440 (Utah 1986).

¶29 A more restrictive test for legal causation is imposed when an employee has a
preexisting condition that may have contributed to the injury. See Allen, 729 P.2d at 23,
26 (“Because of the difficulties of diagnosis of internal failures and because of the
possibility that a preexisting condition may have contributed to the injury, special
causation rules have been developed for internal failure cases.”); Price River Coal Co. v.
Industrial Comm’n, 731 P.2d 1079, 1082 (Utah 1986). “‘[T]he object is to distinguish
work‐connected collapses from those that are due to normal progression of a disease.’”
Acosta, 2002 UT App 67, ¶ 23 (quoting Arthur Larson & Lex K. Larson, Larson’s Workers’
Compensation Law § 46.03[4], at 46‐18 (2001)). Thus, an injury is not compensable when
it “occur[s] at work because a preexisting condition results in symptoms which appear
during work hours without any enhancement from the workplace,” but it is
compensable when it “occur[s] because some condition or exertion required by the
employment increases the risk of injury which the worker normally faces in his
everyday life.” Allen, 729 P.2d at 25.

¶30 “To meet the legal causation requirement, a claimant with a preexisting
condition must show that the employment contributed something substantial to




20100580‐CA                                 12
increase the risk he already faced in everyday life because of his condition.” Id. This is
usually accomplished by showing that the injury was precipitated by an “unusual or
extraordinary exertion” “greater than that undertaken in normal, everyday life.” Id. at
25–26; see also Price River Coal, 731 P.2d at 1082 (stating that the “unusual or
extraordinary exertion” requirement is “designed to screen out those injuries that result
from a personal condition which the worker brings to the job, rather than from exertions
required of the employee in the workplace”).

¶31 The test for what is “unusual” is an objective test, based on “what typical
nonemployment activities are generally expected of people in today’s society.” Allen,
729 P.2d at 26. These include “taking full garbage cans to the street, lifting and carrying
baggage for travel, changing a flat tire on an automobile, lifting a small child to chest
height, and climbing the stairs in buildings.” Id. If a finding of unusual or
extraordinary conditions or exertions is made, “then the requirement of legal cause is
satisfied because it is presumed that the employment increased the risk of injury to
which that worker was otherwise subject in his nonemployment life.” Price River Coal,
731 P.2d at 1082.

¶32 Here, the ALJ determined that “the evidence does not show that [the unexpected
wave] caused the Petitioner to go through any unusual exertions. He lost his balance a
little but did not drop the lock or fall and was able to steady himself easily.” The Board
agreed with this determination, finding that “simply losing and regaining one’s balance
while bending over slightly, even if unexpected, is not an unusual or extraordinary
exertion.”

¶33 Murray challenges these findings by making three arguments. First, he argues
that the awkward and unusual position of his body at the time of the accident would
render unusual any exertions required to steady himself when the wave came. Second,
he argues that the circumstances surrounding the accident were unusual. See generally
Allen v. Industrial Comm’n, 729 P.2d 15, 25 (Utah 1986) (limiting compensation in the
case of preexisting conditions to “injuries which occur because some condition or
exertion required by the employment increases the risk of injury which the worker
normally faces in his everyday life” (emphasis added)). Third, he argues that the
mechanism that caused the injury was the combination of an external force and




20100580‐CA                                 13
Murray’s physical exertion; the physical exertion was rendered unusual by the external
force to which it was a response.4

¶34 Respondents reply that the circumstances Murray faced and the resulting
exertions are comparable to several everyday situations: leaning over to reach a
handhold while standing on a bus or transit train, carrying baggage on a moving
sidewalk or escalator, or washing one’s hands in an airplane lavatory when the aircraft
hits mild turbulence.

¶35 We conclude that the Board’s determination was reasonable. While people
typically would not face Murray’s exact scenario in everyday life, it is similar to the
activities and exertions common to everyday life. Murray stood in an awkward
position on an unsteady surface, leaning over to unlock a cable while wearing a fifteen‐
pound service belt and one‐pound life jacket. When an unexpected wave threw him off
balance, he shifted his weight and twisted his body, placing an arm on the side of the
boat to steady himself. Looking at Murray’s exertion as well as the working conditions
that Murray faced at the time of the accident—including the outside force to which
Murray reacted—we find nothing unusual or extraordinary when compared to
everyday life.

¶36 It is not unusual to stand on an unsteady platform, such as an airplane, bus,
transit train, elevator, or escalator, where an outside force can require some exertion to
maintain or regain one’s balance. Such exertions are often necessary even when
standing on solid ground and someone or something knocks a person off balance. See
Schreiber v. Labor Comm’n, 1999 UT App 376U, para. 4 (mem.) (agreeing with the
Commission that a claimant’s reaction to being struck by a rubber ball on a playground
was not unusual). It is not unusual to lean over thirty‐five to forty degrees, in an
awkward position, to accomplish some task, even while burdened with additional
weight. Cf. Allen, 729 P.2d at 26 (“Typical activities and exertions . . . include taking full
garbage cans to the street, lifting and carrying baggage for travel, . . . [and] lifting a
small child to chest height . . . .”); Smith & Edwards Co. v. Industrial Comm’n, 770 P.2d
1016, 1017–18 (Utah Ct. App. 1989) (holding that weight alone did not render a scenario
unusual when an employee was required to lift a few forty‐seven‐and‐a‐half‐pound


       4
       Murray also challenges the ALJ’s and Board’s determination that he “easily
steadied himself” after losing his balance. Even assuming this characterization is
inaccurate, we reach the same conclusion as to legal causation.




20100580‐CA                                   14
boxes from “ten to fifteen inches off the floor, turn ninety degrees, and place the box[es]
on a pallet”).

¶37 Combining these various factors does not change the result. We agree that the
totality of circumstances is relevant to a legal causation analysis. See American Roofing
Co. v. Industrial Comm’n, 752 P.2d 912, 915 (Utah Ct. App. 1988); Smith & Edwards, 770
P.2d at 1018. However, we do not believe that this combination of conditions and
exertions rendered Murray’s situation unusual or extraordinary. It is easy to imagine
similar situations common to everyday life, such as standing on a crowded bus or
transit train on the way to work or school while wearing a backpack and leaning over to
reach a handhold when the vehicle hits an unexpected bump.

¶38 We find nothing doubtful about the nature of the conditions and exertions
involved that would lead us to reach a different conclusion. The task Murray was
performing was not “unusually arduous” or any more “physically demanding” than
common tasks performed in everyday life. Cf. Chase v. Industrial Comm’n, 872 P.2d 475,
476, 478 n.5 (Utah Ct. App. 1994) (holding that a machinist’s work was “physically
demanding and often involved considerable exertion of the arms and shoulders” and
was therefore “unusually arduous when compared to the everyday activities of the
average person”). Even viewed as a whole, the conditions and exertions entailed
nothing unusual or extraordinary that could be presumed to have contributed
something substantial to increase the risk of injury.

¶39 Therefore, we find the Board’s determination to be reasonable, even when
viewed in light of the policy of the Workers’ Compensation Act of resolving doubts “in
favor of the injured employee,” see Drake v. Industrial Comm’n, 939 P.2d 177, 182 (Utah
1997) (citation and internal quotation marks omitted).


                                     CONCLUSION

¶40 We review an agency’s application of the law for correctness unless there is an
explicit or implicit grant of discretion in the statute. Because the Labor Commission Act
explicitly directs the Commission to apply the Workers’ Compensation Act, we review
the Board’s application of the law for an abuse of discretion. When reviewing for abuse
of discretion, we review for reasonableness and rationality in light of the text and policy
of the statute in question. Rather than displacing this settled framework, Drake simply
requires our review to include an increased emphasis on the policy of the Workers’




20100580‐CA                                 15
Compensation Act of resolving doubts in favor of the employee. Applying this
standard of review, we conclude that, even resolving doubts in favor of Murray, the
Board’s determination that Murray could not establish legal causation because his
accident did not involve unusual or extraordinary conditions or exertions was
reasonable.

¶41   Therefore, we decline to disturb the Board’s decision.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge

                                         ‐‐‐‐‐

¶42   WE CONCUR:




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
Stephen L. Roth, Judge




20100580‐CA                               16